Exhibit 99.1 FOR RELEASE AT 3:00 PM CST Contact:Pat Hansen Senior Vice President and Chief Financial Officer 414-247-3435 www.strattec.com STRATTEC SECURITY CORPORATION DECLARES QUARTERLY DIVIDEND Milwaukee, Wisconsin – May 22, 2012 STRATTEC SECURITY CORPORATION (NASDAQ:STRT) announced today that the Company’s Board of Directors, at its meeting held May 22, 2012, declared a quarterly cash dividend of $0.10 per common share.The quarterly dividend is payable on June 29, 2012 to shareholders of record as of June 15, 2012. STRATTEC designs, develops, manufactures and markets automotive Access Control Products, including mechanical locks and keys, electronically enhanced locks and keys, steering column and instrument panel ignition lock housings, latches, power sliding side door systems, power lift gate systems, power deck lid systems, door handles and related products. These products are provided to customers in North America, and on a global basis through a unique strategic relationship with WITTE Automotive of Velbert, Germany and ADAC Automotive of Grand Rapids, Michigan.Under this relationship, STRATTEC, WITTE and ADAC market our products to global customers under the “VAST” brand name.STRATTEC’s history in the automotive business spans over 100 years. Certain statements contained in this release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “would.”Such forward-looking statements in this release are inherently subject to many uncertainties in the Company’s operations and business environment.These uncertainties include general economic conditions, in particular, relating to the automotive industry, consumer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, and costs of operations (including fluctuations in the cost of raw materials).Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this press release and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release.In addition, such uncertainties and other operational matters are discussed further in the Company’s quarterly and annual filings with the Securities and Exchange Commission.
